DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 11/10/20 has been entered in full. Claim 1 is amended. Claim 14 is canceled. Claims 1-13 and 15-20 are pending.

Election/Restrictions
Applicants' election with traverse of Group I, currently claims 1-13, 15, 16, 18 and 19, in the reply filed on 11/10/20 is acknowledged. 
The traversal is on the ground(s) that searching the two inventive groups together would not pose an undue burden because a search of the elected invention "will identify any references any references that are material to the claimed inventions of the other group due to similar technical features". 
This is not found persuasive because search burden is not a consideration of lack of unity between the claimed inventions in a national stage (371) application. As set forth previously at page 3 of the restriction requirement mailed on 9/17/20, the technical feature linking Groups I and II does not constitute a special technical feature as defined by PCT rule 13.2, as it does not confine a contribution over the prior art.
Claims 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-13, 15, 16 and 18 are under consideration.

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, line 2, the word "welling" should be "swelling"; cf. claim 13.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 10 each recite the limitation “the patient” in line 1. There is insufficient antecedent basis for this limitation in the claim. Specifically, parent claim 1 recites "a subject" instead of "a patient", and thus does not provide antecedent basis for "the patient" in claims 9 and 10.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 

The instant specification does not provide a definition of the term "vascular-selective MMP-9 inhibitor", instead only contrasting vascular MMP-9 with "localized tissue MMP-9 (e.g., MMP-9 in the brain)" (¶ 7 of the published application). As such, the term is interpreted as an inhibitor targeting MMP-9 expressed in the vasculature as opposed to MMP-9 expressed in other tissues. The recitation that the inhibitor "does not cross the intact blood-brain barrier" is interpreted as a negative functional limitation on the inhibitor; the specification teaches that "antibodies do not cross the blood brain barrier" (¶ 69), and antibodies are also recited as a type of inhibitor in dependent claim 4. Thus, any antibody that binds and inhibits MMP-9 meets the limitation of an inhibitor "that does not cross the intact blood-brain barrier", and is thus also "vascular-selective".
With regard to examples of inhibitory MMP-9 antibodies, the specification teaches that "[M]onoclonal antibodies that bind to MMP-9, such as human MMP-9, are commercially available, such as from EMD Millipore, ThermoFisher, or Sigma Aldrich (GE-213, MAB13415)" (¶ 20) and "Two MMP-9i's were tested: affinity-purified goat anti-mouse MMP-9 (Sigma, M9570, Lot MKBV0351V) and anti-human MMP-9 (Sigma, GE-213, MAB13415)" (¶ 46). Other anti-MMP-9 inhibitory antibodies are also described by the prior art, for example Romanic et al (1998. Stroke. 29: 1020-1030; cited on the 1/22/20 IDS) and Martens et al (Biochimica et Biophysica Acta. 2007. 1770: 178-186). Per MPEP 2163, "[i]nformation which is well known in the art need not be described in detail in the specification". The commercially available examples cited by the specification and the other examples described by the prior art are sufficient to provide evidence that inhibitory anti-MMP-9 antibodies were well known in the art at the time of filing of the instant application. Thus, the claimed method has sufficient written description with respect to the claimed method as practiced with a vascular-selective 
However, this written description of anti-MMP-9 antibody inhibitors is not sufficient to describe the full genus of vascular-selective MMP-9 inhibitors that do not cross the intact blood-brain barrier. The term "inhibitor" is a term defined solely by functionality (inhibition of MMP-9) and thus encompasses any type of structure, not only antibodies, but also proteins, peptides, nucleic acids, small organic molecules, carbohydrates, lipids, inorganic molecules and more. The specification refers to "[s]mall molecule, non-specific MMP inhibitors that cross the BBB" (¶ 4), but these are not encompassed by the inhibitors of the claims because they cross the BBB and are thus not vascular-selective. The specification does not teach the structure of any small molecule inhibitors that are vascular-selective, or the structure of any other non-antibody inhibitors that are vascular-selective, and no evidence of such has been turned up in a review of the prior art. In other words, the specification lacks a description of inhibitory structures corresponding in scope to that encompassed by the broadly defined term "inhibitor".
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163: 
“[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the 

However, claiming by function does not necessarily satisfy the requirement:
“[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). 

Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of vascular-selective MMP-9 inhibitors, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a method of claim 1 or 18, wherein the vascular MMP-9 inhibitor is a monoclonal antibody or fragment thereof that binds human MMP-9, but not the full breadth of the claims, meet the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).
Dependent claim 3 limits the method of claim 1 to one wherein the vascular-selective MMP-9 inhibitor binds to MMP-9 and matrix metalloproteinases other than MMP-9. The specification fails to provide a description of any such inhibitors, including antibodies; i.e., there is no description of the structure of antibodies that bind to both MMP-9 and one or more other MMPs and inhibit MMP-9. The inhibitory antibodies described in the prior art, such as that taught by Romanic et al (1998; cited above), are specific for MMP-9. Thus, claim 3 fails to meet the written description provision of 35 U.S.C. §112(a) with respect to any of the inhibitors encompassed by this dependent claim.
Dependent claim 16 limits the method of claim 1 to one wherein the vascular-selective MMP-9 inhibitor binds a catalytic subunit of MMP-9; i.e., the catalytic domain of the protein. The specification fails to provide a description of any such inhibitors, including antibodies. The prior art reference of Martens et al (2007; full citation above), teaches one such antibody, but this single example is not sufficient to describe the genus of antibody structures that bind to the catalytic subunit of MMP-9. Thus, claim 16 fails to meet the written description provision of 35 U.S.C. §112(a) with respect to any of the inhibitors encompassed by this dependent claim other than the antibody taught by Martens et al.


Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romanic et al (1998. Stroke. 29: 1020-1030; cited on the 1/22/20 IDS). The earliest date to which the instant application claims priority is 6/27/17.
In claim 1, the recitation "of treating tissue injury after the onset of ischemia” in the preamble has been considered in the context of the entire claim; in particular, it has been considered in view of the claim encompassing administration prior to onset of ischemia, as evidenced by dependent claim 8 specifically reciting that the inhibitor is administered prior to stroke. In view of this, the recitation in the preamble of claim 1 is interpreted as an intended use for the method because it does not result in a manipulative difference between the method as defined by the steps and a prior art method teaching the same steps. See MPEP 2111.02. As such, this intended use does not distinguish the claimed method from a prior art method comprising the same step(s). Thus, claim 1 encompasses a method comprising two steps: (1) determining that a subject will be or is in need of therapy to reduce ischemic injury; and (2) administering intravenously to the subject a therapeutically effective amount of a vascular-selective MMP-9 inhibitor that does not cross the intact blood-brain barrier (BBB) to treat tissue injury after the onset of ischemia. 

	Romanic teaches a rat model of stroke, which prior to occurrence of said stroke is intravenously administered a neutralizing monoclonal antibody against MMP-9, which results in "significantly reduced infarct size" (see Abstract). As set forth above, the instant specification establishes that anti-MMP-9 antibodies do not cross the intact BBB and thus are vascular-selective. Thus, Romanic teaches a method comprising a step of determining that a subject will be in need of therapy to reduce tissue injury (i.e. a rat having a stroke), followed by a step of intravenously administering to said subject a therapeutically effective amount of a vascular selective MMP-9 inhibitor (i.e., an anti-MMP-9 antibody) that does not cross the intact blood brain barrier, to treat tissue injury after the onset of ischemia (i.e., reducing infarct size). Thus, the teachings of Romanic anticipate claim 1.
	Claim 4 limits the inhibitor of claim 1 to a monoclonal antibody that binds human MMP-9. The anti-MMP-9 antibody used by Romanic is a murine neutralizing monoclonal antibody clone 6-6B, which binds to human MMP-9, as evidenced by the reference cited by Romanic for the antibody, Ramos-DeSimone et al (1993. Hybridoma. 12(4): 349-363). The abstract for Ramos-DeSimone teaches that 6-6B is "highly specific to human MMP-9". Thus, the teachings of Romanic also anticipate claim 4.
Claim 8 limits the method of claim 1 to one wherein the MMP-9 inhibitor is administered before thromboembolic stroke in the subject. In the model used by Romanic, focal stroke is induced using occlusion of the MCA with electrocoagulation, which is encompassed by the term "thromboembolic stroke". Furthermore, as set forth above, Romanic administered the atni-MMP-9 antibodies prior to stroke. As such, the teachings of Romanic also anticipate claim 8.
Claims 11-13 each limit the method of claim 1 by means of a "wherein" clause. In each claim, the wherein clause has been fully considered in context of the entire claim, but does not render the claimed method patentably distinct from a method taught by the prior art because it simply expresses the intended result of a process step positively recited. See MPEP 2111.04, which states that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Specifically, in claim 11 the wherein clause simply expresses the intended result (decrease in vascular MMP-9 activity in a subject) of a process step positively recited (administration of a vascular MMP-9 inhibitor). Likewise, in claims 12 and 13, the wherein clause simply express the intended result (decreases of organ or cerebral infarction, ischemic cell death, organ or brain swelling, organ or brain hemorrhage, blood barrier breakdown and/or fibrin deposition) of the same process step positively recited. As such, the teachings of Romanic also anticipate claims 11-13.
	Claim 16 limits the method of claim 1 to one wherein the subject has ischemic injury to a tissue selected from a group including brain. In the teachings of Romanic set forth above, the subject is determined to be in need of therapy to reduce ischemic injury to the brain. As such, the teachings of Romanic also anticipate claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Romanic et al (1998. Stroke. 29: 1020-1030; cited on the 1/22/20 IDS), as applied to claim 1 above.
Claim 2 limits the method of claim 1 to one wherein the subject is human. The teachings of Romanic that anticipate claim 1 are set forth above. While Romanic administers the anti-MMP-9 antibody to a rat model of stroke, Romanic does not teach administering the MMP-9 antibody to a human subject.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Romanic that anticipates claim 1 to substitute a human subject for the rat subject taught by Romanic. Romanic uses an art-accepted animal model as a model for stroke in humans, and in view of the effective treatment observed in said animal model, the skilled artisan would have been motivated to apply this treatment to a human subject and would have reasonably expected to observe similar results. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5 limits the method of claim 1 to one wherein the inhibitor is administered following thromboembolic stroke in the subject. Claims 6 and 7 limits the method of claim 5 to one wherein the inhibitor is administered at least 15 minutes after (claim 6) or at least 30 minutes after (claim 7) thromboembolic stroke. 
The teachings of Romanic that anticipate claim 1 are set forth above. While Romanic administers an anti-MMP-9 antibody prior to the onset of stroke, Romanic does not teach administering the MMP-9 antibody following the onset of stroke. 

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Romanic that anticipates claim 1 to instead administer the anti-MMP-9 antibody following thromboembolic stroke, and further to administer such at any time point up to 6 hours after stroke. In the experiments of Romanic, the design of the experiment allowed the experimenter to know exactly when the stroke would be induced, but when applying the treatment to a human subject (which is obvious for the reasons set forth above for claim 2), the person of ordinary skill the art would recognize that application of the treatment for stroke would only be possible following diagnosis of a stroke. This would motivate the skilled artisan to modify the experiments described in Romanic to administer the anti-MMP-9 antibody following stroke, and at any time up to and including at least 6 hours after a stroke, given the increase in MMP9 activity seen at 6 hours and later, and the role such is taught to play in compromising the vascular walls. The person of ordinary skill in the art would have reasonable expectation of success in modifying the method because it merely requires changing the timing of the administration of the drug to match a diagnosis of a condition for which it is applicable. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 9, 10, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Romanic et al (1998. Stroke. 29: 1020-1030; cited on the 1/22/20 IDS), as applied to claim 1 above, and further in view of Dorado et al, 2014. Current Cardiology Reviews. 10: 327-335.
Claim 9 limits the method of claim 1 to one wherein the subject is further treated with tissue plasminogen activator (tPA) before or after administration of the MMP-9 inhibitor. Claim 10 limits the method of claim 1 to one wherein the subject is further treated with a stentriever or other thrombectomy-device before or after administration of the MMP-9 inhibitor. Independent claim 18 and dependent claim 19 encompass the same embodiment as claim 9 with respect to tPA administration. 
The teachings of Romanic that anticipate claim 1 are set forth above. Romanic does not further teach administration of tPA.
Dorado teaches that "[i]ntravenous thrombolysis with tissue plasminogen activator (tPA) within 4.5 hours of symptoms onset significantly improves clinical outcomes in patients with acute ischemic stroke" (see Abstract). Dorado teaches that "[r]emovable cerebral stents and clot retriever devices referred to as stentrievers give a promising mechanical thrombectomy strategy" (pg 332). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Romanic that anticipates claim 1 to further treat the subject with tPA or a strentriever as taught by Dorado. Since the anti-MMP-9 antibody taught by Romanic has a property (inhibition of MMP-9 activity) for treating a stroke that is different from treatment with a tPA (enzymatic thrombolysis) or a strentriever (mechanical thrombolysis), the skilled artisan would predict that either combination would provide additional benefit over administering each treatment alone. Thus, such modified methods represent a simple and predictable combination of two known stroke treatments. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See also MPEP 2144.06, which quotes the following from In re Kerkhoven: “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art”.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Romanic et al (1998. Stroke. 29: 1020-1030; cited on the 1/22/20 IDS), as applied to claim 1 Martens et al (Biochimica et Biophysica Acta. 2007. 1770: 178-186).
Claim 15 limits the method of claim 1 to one wherein the inhibitor specifically binds a catalytic subunit of MMP-9. The teachings of Romanic that anticipate claim 1 are set forth above. While Romanic uses an inhibitory anti-MMP9 monoclonal antibody, 6-6B, Romanic is silent as to the binding site of the antibody; and thus does not teach whether said antibody binds to the catalytic subunit, i.e., domain, of MMP-9. The prior art reference cited by Romanic for the 6-6B antibody, Ramos-DeSimone et al (1993; full citation above), also does not disclose the binding site of the antibody. 
Martens teaches a monoclonal antibody that "inhibits gelatinase B/MMP-9 by selective binding to part of the catalytic domain and not to the fibronectin or zinc binding domains" (see Title). Martens further teaches that this antibody, termed REGA-3G12, is the "[t]he most selective inhibitor developed to date" for MMP-9 (pg 179). Martens further teaches that "[b]y interaction with a considerable part of the catalytic domain structure, high affinity and selectivity for MMP-9, which is the key to discrimination from other MMPs, may be attained by REGA-3G12" (pg 185).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Romanic that anticipates claim 1 to substitute the catalytic-subunit-binding antibody REGA-3G12 taught by Martens for the 6-6B anti-MMP-9 antibody taught by Romanic. Because the REGA-3G12 antibody has the same functionality (MMP-9 inhibition) as the 6-6B antibody, the skilled artisan would reasonably expect that the REGA-3G12 antibody could be used for the same purpose. Thus, the modified method represents a simple and predictable substitution of one art-recognized equivalent for another. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
No claims are allowable.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646